Exhibit LICENSE AGREEMENT Between Regeneca International Inc. and Vivakor Inc. This agreement (“Agreement”) is made and entered into by and between Regeneca International Inc., a Nevada corporation with principal offices in Irvine, California, (“LICENSEE”) and Vivakor, Inc. a Nevada corporation with principal offices in Coralville, Iowa, (“VIVAKOR”), collectively referred to as the “Parties” and individually as a "Party." WITNESSETH: WHEREAS, VIVAKOR is the owner of a certain intellectual property related to various nutraceutical formulations, including, but not limited to VivaBoost,as well as possible future formulations that may be developed by VIVAKOR for LICENSEE; and WHEREAS, VIVAKOR desires that such intellectual property be commercialized into the consumer markets; and WHEREAS, LICENSEE has represented that it has certain marketing, manufacturing and financial capabilities, and that it shall commit itself to a thorough and diligent program of development and commercialization of VIVAKOR’s intellectual property into the consumer markets; and WHEREAS, VIVAKOR is willing to grant to LICENSEE, and LICENSEE is willing to accept, a license to use VIVAKOR’s intellectual property, upon the terms and conditions set forth below. NOW THEREFORE, in consideration of the mutual covenants and premises contained in this Agreement, the receipt and sufficiency of which is acknowledged, the
